DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 10/31/2022 have been entered. Claims 1-16 and 22-23 are pending in the application.
Response to Arguments
Applicant’s arguments filed 10/31/2022 with respect to the rejections of claims 1 and 9 under 35 U.S.C. § 102 and claim 22 under 35 U.S.C. § 103, as they relate to the currently amended claims, have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made in view of Koffman et al. (US 7,025,556 B1). See the current rejections below.
Applicant argued, in part, regarding the rejection of claims 4, 11 and 22 under 35 U.S.C. § 112(b) that “the Office Action has not asserted, let alone established, why the claimed features are believed to be indefinite from the perspective of one of ordinary skill in the art. As such, the Office Action failed to make a prima facie rejection of the claims under the second paragraph of 35 U.S.C. § 112. In addition, the Office is further directed towards: https://www.meriam-webster.com/dictionary/sharp defining sharp as adapted to cutting or piercing: such as (a) having a thin keen edge or find point.”
In response, upon further consideration in light of applicant’s argument it has been determined that the term “sharp” is broad rather than indefinite and, thus, it will be given its broadest reasonable interpretation.
As an aside, applicant states in the Remarks under the section titled “Other Matters” that “This amendment is not made for the purpose of avoiding prior art or narrowing the claimed invention, and no change in claim scope is intended. Therefore, Applicant does not intend to relinquish any subject matter by these amendments.”
In response, examiner notes that regardless of applicant’s intention the scope has in fact changed substantially. As one example, applicant has amended the claims in many instances such that the term “for” was replaced with “configured to” which narrows the claimed invention and thus changes the scope of the claimed invention.
Claim Objections
Claims 1, 4 and 22 are objected to because of the following informalities:
Regarding claim 1: the phrase “roughage a” in line 12 should read ‘roughage at a’. Further, the term “from” in the second to last line should read ‘than’.
Regarding claim 4: it appears the recitation “at lease on the…” should read ‘at least one of the…’
Regarding claim 22: the phrase “operate a different speeds” in line 11 should read ‘operate at different speeds’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim limitation(s) uses a generic placeholder (first prong of the three-prong test) that is coupled with functional language (second prong) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier (third prong).
Such claim limitations are:
“first cutting members” (clms. 1 and 9)
“second cutting members” (clms. 1 and 9)
“computational equipment” (clms. 8, 14 and 23)
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 3: the claim recites “further comprising a truck bed for supporting the first platform and the second platform and a truck head.” It is unclear if the truck bed is intended to support the truck head too, or just the first and second platforms. From the drawings it appears the truck bed only supports the first and second platforms and the truck head is supported by the frame. For the purpose of applying prior art, the limitation is being interpreted as ‘further comprising a truck head, and a truck bed for supporting the first platform and the second platform.’
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Patterson (US 6,910,649 B2), in view of Koffman et al. (US 7,025,556 B1).
Regarding claim 1: Patterson discloses a roughage processing apparatus, comprising:
a first platform (107) configured to receive a first type of roughage (see fig. 1 and col. 4, lns. 27-30; the first platform comprises conveyor chain 30L which receives a bale having a different nutritional value than a bale to be received on 30R);
a first cutting apparatus (one of the shredders 28, fig. 2; col. 3, ln. 35) comprising a number of first cutting members (see annotated fig. 1 of Patterson below) configured to operate at a first speed to chop and cut the first type of roughage (col. 2, lns. 10-13 and 23-26);

    PNG
    media_image1.png
    252
    413
    media_image1.png
    Greyscale

Annotated Figure 1 of Patterson


a first chain (30L, fig. 1) (the recitation “for moving the first type of roughage from the first platform to the first cutting apparatus” is intended use and is not being given patentable weight);
a second platform (110) configured to receive a second type of roughage (see fig. 1 and col. 4, lns. 27-30; the second platform comprises conveyor chain 30R which receives a bale having a different nutritional value than a bale to be received on 30L);
a second cutting apparatus (another one of the shredders 28, fig. 2; col. 3, ln. 35) comprising a plurality of second cutting members (as shown in fig. 1 above) configured to operate at a second speed (the speed of the other one of the shredders) to chop and cut the second type of roughage (col. 2, lns. 10-13 and 30-33);
a second chain (30R, fig. 1) configured to move the second type of roughage from the second platform (110) to the second cutting apparatus (col. 4, lns. 38-41); and
a conveyor (16) configured to collect the first type of roughage and the second type of roughage after respective processing by the first cutting apparatus and the second cutting apparatus (col. 4, lns. 3-8),
wherein the first chain is configured to operate at a different speed than a speed of the second chain (col. 4, lns. 38-41).
Patterson is silent regarding the second cutting apparatus being configured to operate at a second speed that is different than the first speed.
However, in the same field of endeavor, Koffman teaches first and second cutting apparatuses (135, 137, fig. 1) configured to operate at different speeds (col. 7, lns. 34-36 and col. 11, claim 11) for processing agricultural material (Abstract).
Therefore, because Patterson and Koffman both teach operating different cutting apparatuses to process agricultural material, and because Koffman teaches that it is known to operate different cutting apparatuses at different speeds to efficiently process the material, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Patterson’s first and second cutting apparatuses such that they operate at different speeds, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 2, which depends on claim 1: Patterson discloses a trailer (34, 36, fig. 2) (the recitation “for hosting the first platform and the second platform” is intended use and is not being given patentable weight).
Regarding claim 4, which depends on claim 1: Patterson discloses the first cutting members (see fig. 1 above) comprise a sharp edge (the cutting members of the shredders 28 shred –i.e., chop and cut—roughage and thus have a sharp edge).
Regarding claim 5, which depends on claim 1: Patterson discloses the conveyor (16, fig. fig. 1) is configured to move a mixture of the first type of roughage and the second type of roughage after processing away from the roughage processing apparatus (col. 6, lns. 24-26; conveyor 16 discharges a desired feed blend of the first and second types of roughage).
Regarding claim 6, which depends on claim 1: Patterson discloses one or more weight scales (scale system 100) on the first platform (107) configured to measure a weight of the first type of roughage (see fig. 1 and col. 6, lns. 11-12; the first platform 107 has the conveyor chain 30L which carries the first type of roughage).
Regarding claim 7, which depends on claim 6: Patterson discloses all three of the cutting apparatuses (28, fig. 2) are supported by the first platform (107) (see figs. 1, 2).
Claims 3, 9-13, 15-16 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Patterson, in view of Koffman, and further in view of Ritter et al. (US 4,101,081 A).
Regarding claim 3, which depends on claim 1: modified Patterson is silent regarding a truck including a truck head, and a truck bed for supporting the first platform and the second platform.
However, in the same field of endeavor, Ritter teaches a truck including a truck head (12), and a truck bed (16) having a platform of a roughage processing apparatus attached thereto (see figs. 1, 2; col. 4, lns. 19-22; and Abstract).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patterson such that the first and second platforms are mounted on a truck bed, as taught by Ritter, thereby making the roughage processing apparatus self-propelled.
Regarding claim 9: Patterson discloses a roughage processing apparatus, comprising:
a first platform (107, fig. 1) (the recitation “for placing of a first type of roughage” is intended use and is not being given patentable weight);
a first cutting apparatus (one of the shredders 28, fig. 2; col. 3, ln. 35) comprising a plurality of first cutting members (see annotated fig. 1 of Patterson below) configured to operate at a first speed to process the first type of roughage (col. 2, lns. 10-13 and 23-26);

    PNG
    media_image1.png
    252
    413
    media_image1.png
    Greyscale

Annotated Figure 1 of Patterson


a first chain (30L, fig. 1) (the recitation “for moving the first type of roughage from the first platform to the first cutting apparatus” is intended use and is not being given patentable weight);
a second platform (110) (the recitation “for placing of a second type of roughage” is intended use and is not being given patentable weight);
a second cutting apparatus (another one of the shredders 28, fig. 2; col. 3, ln. 35) comprising a plurality of second cutting members (as shown in fig. 1 above) configured to operate at a second speed (the speed of the other one of the shredders) to process the second type of roughage (col. 2, lns. 10-13 and 30-33);
a second chain (30R, fig. 1) (the recitation “for moving the second type of roughage from the second platform to the second cutting apparatus” is intended use and is not being given patentable weight); and
one or more wheels (36, fig. 2) (the recitation “for moving the roughage processing apparatus” is intended use and is not being given patentable weight),
wherein a speed of the first chain is different from a speed of the second chain (col. 4, lns. 38-41).
Patterson is silent regarding the first and second cutting apparatuses comprising first and second drums.
However, Ritter teaches first and second cutting apparatuses comprising first and second drums (124, 126, figs. 1, 3) for processing hay bales (Abstract).
Therefore, because Ritter teaches that it is known to employ cutting apparatuses comprising drums for the same purpose as Patterson –i.e., processing roughage-- it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutting apparatuses of Patterson with those of Ritter, since selecting from known types of cutting apparatuses allowing for sufficient functionality would be obvious to the skilled artisan.
Patterson is silent regarding the second cutting apparatus being configured to operate at a second speed that is different than the first speed.
However, in the same field of endeavor, Koffman teaches first and second cutting apparatuses (135, 137, fig. 1) configured to operate at different speeds (col. 7, lns. 34-36 and col. 11, claim 11) to process agricultural material (Abstract).
Therefore, because Patterson and Koffman both teach operating different cutting apparatuses to process agricultural material, and because Koffman teaches that it is known to operate different cutting apparatuses at different speeds to efficiently process the material, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Patterson’s first and second cutting apparatuses such that they operate at different speeds, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 10, which depends on claim 9: Patterson discloses a conveyor (16, fig. 1) (the recitation “for concurrently collecting the first type of roughage and the second type of roughage after respective processing by the first cutting apparatus and the second cutting apparatus” is intended use and is not being given patentable weight).
Regarding claim 11, which depends on claim 9: Patterson discloses the first cutting members (see fig. 1 above) comprise a sharp edge (the cutting members of the shredders 28 shred –i.e., chop and cut—roughage and thus have a sharp edge).
Regarding claim 12, which depends on claim 9: Patterson discloses one or more weight scales (scale system 100, fig. 1) on the first platform (107) (the recitation “for measuring a weight of the first type of roughage” is intended use and is not being given patentable weight).
Regarding claim 13, which depends on claim 12: Patterson discloses all three of the cutting apparatuses (28, fig. 2) are supported by the first platform (107) (see figs. 1, 2).
Regarding claim 15, which depends on claim 9: Patterson discloses a trailer (34, 36, fig. 2) (the recitation “for hosting the first platform and the second platform” is intended use and is not being given patentable weight).
Regarding claim 16, which depends on claim 15: Patterson discloses the trailer (34, 36, fig. 2) comprises chains (24A, 24B, 24C) and sprockets (26A, 26B) (also see col. 3, lns. 36-37).
Regarding claim 22: Patterson discloses a roughage processing apparatus, comprising:
a first platform (107, fig. 1) configured to receive a first type of roughage (see fig. 1 and col. 4, lns. 27-30; the first platform comprises conveyor chain 30L which receives a bale having a different nutritional value than a bale to be received on 30R);
a first cutting apparatus (one of the three shredders 28, fig. 2; also see col. 3, ln. 35) having sharp edges (the shredders 28 shred –i.e., chop and cut—roughage and thus have sharp edges) configured to process the first type of roughage (col. 2, lns. 10-13 and 23-26);
a first chain (30L, fig. 1) configured to move the first type of roughage from the first platform to the first cutting apparatus (col. 2, lns. 23-26);
a second platform (110) configured to receive a second type of roughage (see fig. 1 and col. 4, lns. 27-30; the second platform comprises conveyor chain 30R which receives a bale having a different nutritional value than a bale to be received on 30L);
a second cutting apparatus (another one of the three shredders 28, fig. 2) having sharp edges (the shredders 28 shred –i.e., chop and cut—roughage and thus have sharp edges) configured to process the second type of roughage (col. 2, lns. 10-13 and 30-33));
a second chain (30R, fig. 1) configured to move the second type of roughage from the second platform to the second cutting apparatus (col. 2, lns. 30-33); and
a conveyor (16) configured to concurrently collect the first type of roughage and the second type of roughage after respective processing by the first cutting apparatus and the second cutting apparatus (col. 4, lns. 7-8), wherein the conveyor is configured to move a mixture of the first type of roughage and the second type of roughage after processing away from the apparatus (col. 1, lns. 31-33 and col. 3, lns. 43-45), and
wherein a speed of the first chain is configured to be different than a speed of the second chain (col. 4, lns. 38-41).
Patterson is silent regarding the sharp edges of the first and second cutting apparatuses being disposed on drums.
However, Ritter teaches first and second cutting apparatuses comprising sharp edges (130, fig. 1) disposed on drums (124, 126) for processing hay bales (Abstract).
Therefore, because Patterson and Ritter both teach operating different cutting apparatuses to process agricultural material, and because Ritter teaches that it is known to employ cutting apparatuses comprising sharp edges disposed on drums to efficiently process the material, then it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the cutting apparatuses of Patterson with those of Ritter, since selecting from known types of cutting apparatuses allowing for sufficient functionality would be obvious to the skilled artisan.
Patterson is silent regarding the first and second cutting apparatuses being configured to operate at different speeds.
However, in the same field of endeavor, Koffman teaches first and second cutting apparatuses (135, 137, fig. 1) configured to operate at different speeds (col. 7, lns. 34-36 and col. 11, claim 11) to process agricultural material (Abstract).
Therefore, because Patterson and Koffman both teach operating different cutting apparatuses to process agricultural material, and because Koffman teaches that it is known to operate different cutting apparatuses at different speeds to efficiently process the material, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Patterson’s first and second cutting apparatuses such that they operate at different speeds, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Note that the claim does not require that the first type of roughage is processed at only the first speed and the second type of roughage is processed at only the second speed. The proposed modification results in Patterson processing both of the first and second types of roughage at both the first and second speeds.
Claims 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Patterson, in view of Koffman, and further in view of Krueger et al. (US 5,505,391 A).
Regarding claim 8, which depends on claim 1: modified Patterson is silent regarding computational equipment for adjusting the speed of the first and second cutting apparatuses.
However, in the same field of endeavor, Krueger teaches a roughage processing apparatus comprising computational equipment (“remote actuator/control mechanism”) for adjusting the speed of first and second cutting apparatuses (see elements 40, 42 and 28, 30, respectively, in fig. 3, and col. 6, claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Patterson with computational equipment for adjusting the speed of the first and second cutting apparatuses, as taught by Krueger, thereby providing Patterson with more robust control of the cutting apparatuses and the processing apparatus in general.
Claims 14 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Patterson, in view of Koffman and Ritter, and further in view of Krueger.
Regarding claim 14, which depends on claim 9: modified Patterson is silent regarding computational equipment for independently adjusting the speed of the first and second cutting apparatuses.
However, in the same field of endeavor, Krueger teaches a roughage processing apparatus comprising computational equipment (“remote actuator/control mechanism”) for independently adjusting the speed of first and second cutting apparatuses (see elements 40, 42 and 28, 30, respectively, in fig. 3, and col. 6, claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Patterson with computational equipment for independently adjusting the speed of the first and second cutting apparatuses, as taught by Krueger, thereby providing Patterson with more robust control of the cutting apparatuses and the processing apparatus in general.
Regarding claim 23, which depends on claim 22: modified Patterson is silent regarding computational equipment for independently adjusting the speed of the first and second cutting apparatuses.
However, in the same field of endeavor, Krueger teaches a roughage processing apparatus comprising computational equipment (“remote actuator/control mechanism”) for independently adjusting the speed of first and second cutting apparatuses (see elements 40, 42 and 28, 30, respectively, in fig. 3, and col. 6, claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Patterson with computational equipment for independently adjusting the speed of the first and second cutting apparatuses, as taught by Krueger, thereby providing Patterson with more robust control of the cutting apparatuses and the processing apparatus in general.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JARED O BROWN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725